- Converted EDGAR SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53388 Freedom Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware 56-2291458 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 7and Lake Rd # 543 Orlando, FL 32819 (Address of principal executive offices)(Zip Code) (407) 658-6100 (Registrants telephone number, including area code) 5036 Dr. Phillips Blvd. #306 Orlando, FL 32819 ((Former address, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes x
